Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed because the prior arts of record do not teach the apparatus and method for decoding an audio signal comprising the steps “receiving, for each of frames of the audio signal, a spectrum forming a spectral decomposition of a temporal portion comprising the respective frame and N-1 previous frames, with N being an integer; grabbing-out for each frame, a low-frequency fraction of 1/F, in length, of the spectrum; performing a spectral-to-time modulation by subjecting, for each frame, the low-frequency fraction to an inverse transform so as to acquire a temporal representation of the temporal portion; windowing, for each frame, the temporal representation of the temporal portion using a synthesis window comprising a zero-portion at a leading end thereof and comprising a peak within a temporal interval of the synthesis window, which succeeds the zero-portion, so that a windowed temporal representation of the temporal portion is acquired: and performing a time domain aliasing cancellation by subjecting the windowed temporal representation of the temporal portion of the frames to an overlap-add process at a mutual inter-frame distance corresponding to the frame length” 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657